Citation Nr: 0217668	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  02-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 3, 
1999, for a grant of service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The veteran served on active duty from September 1970 to 
June 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2002.  The Board found that the 
veteran, through counsel, had alleged that clear and 
unmistakable error (CUE) was present in a September 1971 RO 
decision which had granted entitlement to service connection 
for a schizoaffective disorder, manifested by depression, 
for treatment purposes only.  The Board noted that 
resolution of the CUE claim could have a significant effect 
on the issue which had been certified to the Board on 
appeal, i.e., entitlement to an effective date earlier than 
February 3, 1999, for a grant of service connection for 
major depressive disorder.  Thus, the Board remanded the 
case to the RO for resolution of the inextricably 
intertwined CUE issue.  

In July 2002, following the requested development, the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, found that there had 
been no CUE with respect to the RO's September 1971 
decision.  Thereafter, the case was returned to the Board 
for further appellate action.  


REMAND

In July 2002, the RO issued a Supplemental Statement of the 
Case (SSOC), which also served as the rating decision, 
denying the veteran's claim of CUE with respect to the RO's 
September 1971 decision.  The issuance of an SSOC was 
premature, however, as the veteran had not yet submitted an 
NOD indicating his desire to contest the decision.  38 
U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 19.26, 19.30 (2002).

The RO's action was also contrary to the specific 
instructions in the remand of May 2002, which directed the 
RO to inform the appellant and his representative of the 
outcome of the CUE claim and of the appellant's appellate 
rights and to follow the procedural steps required under 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302. 

In October 2002, the Board received a statement from the 
veteran's counsel requesting that the Board return the case 
to the RO.  The representative reported the veteran's 
intention to submit an NOD with which to initiate an appeal 
of the issue of whether there had been CUE in the RO's 
September 1971 rating decision.  In October 2002, the 
appellant's representative also submitted a notice of 
disagreement 

After reviewing the record, the Board finds that the 
representative's October 2002 statement can reasonably be 
construed as disagreement with and a desire for appellate 
review of the RO's July 2002 decision.  38 C.F.R. §§ 20.201 
(2002).  It was filed within a year of that decision and 
properly sent to the Board.  38 C.F.R. §§ 20.300, 20.302(a) 
(2002).  As such, it is sufficient to constitue an NOD and 
to thus initiate the appellate process with respect to the 
CUE issue.  Accordingly, the law mandates that an SOC must 
be issued.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.26 (2002); see Manlincon v. West, 12 Vet. App. 238, 
240 (1999).  Therefore, the case is remanded for the 
following actions:

The RO must send the veteran and his 
representative an SOC concerning the 
issue of whether there had been CUE in a 
September 1971 RO decision which had 
granted service connection for a 
schizoaffective disorder, manifested by 
depression, for treatment purposes only.  
Such SOC must be responsive to the NOD 
and must include the applicable laws and 
regulations and provide the veteran with 
information regarding the filing of a 
substantive appeal to the CUE issue in 
accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 20.300, 20,301, 20.302 
(2001).  

By this remand, the Board intimates no opinion as to the 
final disposition any unresolved issue.  It must be 
emphasized, however, that the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




